        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 KIMBERLY MARIE TUCKER,                            CV 19-68-BLG-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 ANDREW SAUL, Commissioner of
 the Social Security Administration,

                     Defendant.

       Plaintiff Kimberly Marie Tucker (“Plaintiff”) has filed a complaint pursuant

to 42 U.S.C. § 405(g) of the Social Security Act, requesting judicial review of the

final administrative decision of the Commissioner of Social Security

(“Commissioner”) regarding the denial of her claim for supplemental security

income under Title XVI of the Social Security Act (the “Act”), 42 U.S.C. §§ 1381-

83(c). (Doc. 2.) The Commissioner has filed the Administrative Record (“A.R.”).

(Doc. 9).

       Presently before the Court is Plaintiff’s motion for summary judgment,

seeking reversal of the Commissioner’s denial and remand for an award of

disability benefits, or alternatively for further administrative proceedings. (Doc.

11.) The motion is fully briefed and ripe for the Court’s review. (Docs. 12, 13.)

       For the reasons set forth herein, and after careful consideration of the record

and the applicable law, the Court finds the ALJ’s decision should be AFFIRMED.
                                           1
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 2 of 21



I.    PROCEDURAL BACKGROUND

      This matter is before the Court for a second time. Plaintiff previously

appealed the denial of her request for benefits to this Court on August 30, 2016.

See Tucker v. Berryhill, CV 16-132-SPW-TJC, Docket No. 2 (D. Mont. Aug. 30,

2016); A.R. 1072-1132. In the prior case, the Court determined Administrative

Law Judge Michele M. Kelley (the “ALJ”) failed to set forth specific and

legitimate reasons for affording less weight to the opinion of Dr. Troy Stiles, erred

in weighing Plaintiff’s credibility, and found the ALJ’s determination at step five

was not supported by substantial evidence. (A.R. 1096-97; 1102-31.) The Court,

therefore, reversed the Commissioner’s decision and remanded the matter for

further proceedings. (Id.)

      On remand, the ALJ held a second hearing on December 13, 2018. (A.R.

996-1042.) On February 15, 2019, the ALJ issued a written decision again finding

Plaintiff not disabled. (A.R. 996-987.) Thereafter, Plaintiff filed the instant action.

(Doc. 2.)

      Plaintiff argues the ALJ ignored this Court’s remand order and again

committed reversible error by (1) failing to properly evaluate the medical opinion

evidence; (2) improperly discrediting her subjective symptom testimony; and (3)

failing to incorporate all of her impairments into the vocational expert’s

hypothetical questioning.

                                          2
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 3 of 21



II.   LEGAL STANDARDS

      A.     Scope of Review

      The Social Security Act allows unsuccessful claimants to seek judicial

review of the Commissioner’s final agency decision. 42 U.S.C. §§ 405(g),

1383(c)(3). The scope of judicial review is limited. The Court must affirm the

Commissioner’s decision unless it “is not supported by substantial evidence or it is

based upon legal error.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). See

also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (“We may

reverse the ALJ’s decision to deny benefits only if it is based upon legal error or is

not supported by substantial evidence.”); Flaten v. Sec’y of Health & Human

Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      “Substantial evidence is more than a mere scintilla but less than a

preponderance.” Tidwell, 161 F.3d at 601 (citing Jamerson v. Chater, 112 F.3d

1064, 1066 (9th Cir. 1997)). “Substantial evidence is relevant evidence which,

considering the record as a whole, a reasonable person might accept as adequate to

support a conclusion.” Flaten, 44 F.3d at 1457. In considering the record as a

whole, the Court must weigh both the evidence that supports and detracts from the

ALJ’s conclusions. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985); Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). The Court must uphold the

denial of benefits if the evidence is susceptible to more than one rational

                                          3
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 4 of 21



interpretation, one of which supports the ALJ’s decision. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005) (“Where evidence is susceptible to more than one

rational interpretation, it is the ALJ’s conclusion that must be upheld.”); Flaten, 44

F.3d at 1457 (“If the evidence can reasonably support either affirming or reversing

the Secretary’s conclusion, the court may not substitute its judgment for that of the

Secretary.”). Even if the Court finds that substantial evidence supports the ALJ’s

conclusions, however, the Court must set aside the decision if the ALJ failed to

apply the proper legal standards in weighing the evidence and reaching a

conclusion. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake

v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968)).

      In addition, “[d]eviation from the court’s remand order in the subsequent

administrative proceedings is itself legal error, subject to reversal on further

judicial review.” Sullivan v. Hudson, 490 U.S. 877, 886 (1989). Given the nature

of the current review, it is also important to note that the “the law of the case

doctrine and rule of mandate apply to social security administrative remands from

federal court in the same way they would apply to any other case.” Stacy v.

Colvin, 825 F.3d 563, 566 (9th Cir. 2016). See also Nolte v. Astrue, 2012 WL

4466558, *2 (D. Ariz. Sept. 27, 2012) (“Courts reviewing Social Security cases

after a limited remand have refused to re-examine issues settled by a district

court’s prior order.”).

                                           4
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 5 of 21



      B.     Determination of Disability

      To qualify for disability benefits under the Social Security Act, a claimant

must show two things: (1) she suffers from a medically determinable physical or

mental impairment that can be expected to last for a continuous period of twelve

months or more, or would result in death; and (2) the impairment renders the

claimant incapable of performing the work she previously performed, or any other

substantial gainful employment which exists in the national economy. 42 U.S.C.

§§ 423(d)(1)(A), 423(d)(2)(A). A claimant must meet both requirements to be

classified as disabled. Id.

      The Commissioner makes the assessment of disability through a five-step

sequential evaluation process. If an applicant is found to be “disabled” or “not

disabled” at any step, there is no need to proceed further. Ukolov v. Barnhart, 420

F.3d 1002, 1003 (9th Cir. 2005) (quoting Schneider v. Comm’r of the Soc. Sec.

Admin., 223 F.3d 968, 974 (9th Cir. 2000)). The five steps are:

      1. Is claimant presently working in a substantially gainful activity? If so,
         then the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R. §§ 404.1520(b),
         416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If not,
         then the claimant is not disabled. See 20 C.F.R. §§ 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 220, Appendix 1? If so, then the

                                         5
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 6 of 21



            claimant is disabled. If not, proceed to step four. See 20 C.F.R. §§
            404.1520(d), 416.920(d).

       4. Is the claimant able to do any work that he or she has done in the past? If
          so, then the claimant is not disabled. If not, proceed to step five. See 20
          C.F.R. §§ 404.1520(e), 416.920(e).

       5. Is the claimant able to do any other work? If so, then the claimant is not
          disabled. If not, then the claimant is disabled. See 20 C.F.R. §§
          404.1520(f), 416.920(f).

Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

III.   FACTUAL BACKGROUND

       A.      The ALJ’s Findings

       The ALJ acknowledged this Court’s remand order, and proceeded to follow

the five-step sequential evaluation process in re-considering Plaintiff’s claim.

First, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since January 22, 2013. (A.R. 968.) Second, the ALJ found that Plaintiff has the

following severe impairments: “bilateral shoulder impingement and right shoulder

osteoarthritis; cervical degenerative disc disease; obesity; major depressive

disorder; anxiety disorder; posttraumatic stress disorder; and personality disorder.”

(Id.) Third, the ALJ found that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals any one of the

impairments in the Listing of Impairments. (A.R. 971-73.) Fourth, the ALJ found

that Plaintiff has the residual functional capacity (“RFC”) to:


                                           6
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 7 of 21



      perform light work as defined in 20 CFR 416.967(b) with some
      exceptions. Specifically, the claimant is able to lift, carry, push, and
      pull 10 pounds frequently and 20 pounds occasionally, is able to stand
      and/or walk for about six hours in an eight-hour workday, and is able
      to sit for about six hours in an eight-hour workday. The claimant is
      frequently able to climb ramps and/or stairs, occasionally able to
      climb ladders, ropes or scaffolds, is frequently able to balance, and is
      occasionally able to stoop, kneel, crouch, and crawl. The claimant is
      frequently able to reach in front and laterally with the upper
      extremities bilaterally, and is occasionally able to reach overhead
      bilaterally. The claimant is able to understand, remember and carry
      out simple tasks, and is able to sustain attention, concentration,
      persistence, and pace for simple tasks for eight-hour workdays and
      40-hour workweeks. The claimant is able to tolerate occasional
      interaction with supervisors, coworkers, and members of the public,
      but cannot work with the public as part of work duties. The claimant
      is able to tolerate occasional changes in the work setting and cannot
      work at a fixed production rate or pace, but can perform goal-oriented
      work. The foregoing abilities/limitations are to be considered
      sustained work activities in an ordinary work setting on a regular and
      continuing basis.

(A.R. 973.)

      The ALJ next found that Plaintiff had no past relevant work. (A.R. 985.)

Fifth, the ALJ found that Plaintiff could perform light, unskilled jobs that exist in

significant numbers in the national economy, such as laboratory sample carrier,

bindery machine feeder, and cleaner/housekeeper. (A.R. 986-87.) Thus, the ALJ

found that Plaintiff was not disabled. (A.R. 987.)

///




                                           7
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 8 of 21



      B.     Medical Evidence1

      Plaintiff received mental health treatment at Big Sky Psychiatric Services

from July 2011 through August 2018. (A.R. 681-697; 806-820; 1702-1780.)

Plaintiff primarily saw Dr. Troy Stiles, but was also treated by Naomi Routen, PA-

C between March 2017 and August 2018. (A.R. 1752-1780.)

      Dr. Stiles submitted two medical source statements, one in February 2013

and one in November 2014. (A.R. 678-80; 921-25.) He also submitted a letter on

December 5, 2018 following this Court’s remand order, which was co-signed by

Ms. Routen. (A.R. 2104-2105.)

      In Dr. Stiles’ February 2013, opinion, he stated Plaintiff had moderate

limitations in understanding, remembering and carrying out simple instructions,

and marked limitations in understanding, remembering, and carrying out complex

instructions and making judgments. (A.R. 678.) He further opined that Plaintiff

had moderate limitations in interacting with the public and co-workers, and marked

limitations in interacting with supervisors (especially male authority figures) and

responding appropriately to work situations and changes in routine work settings.

(A.R. 679.) Dr. Stiles stated that when Plaintiff has significant PTSD symptoms,



1
  The Administrative Record includes Plaintiff’s medical records from numerous
health care providers. The Court has summarized only those records that are
relevant to the specific issues presented for review.

                                          8
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 9 of 21



she would have marked difficulties that could last for weeks, but when she is less

stressed, she would be able to function with only mild interference. (A.R. 678.)

      Dr. Stiles’ November 2014 opinion stated that Plaintiff’s prognosis was fair.

(A.R. 921.) Dr. Stiles opined that Plaintiff was unable to tolerate normal work

stress, would be unable to maintain regular attendance, and would be absent from

work 3 or more days per month. (A.R. 922.) He stated Plaintiff had moderate

limitations in interacting appropriately with the public, maintaining concentration,

persistence or pace, remembering work procedures, and carrying out short and

simple instructions. (A.R. 922-923.) He also found she had serious limitations

with regard to maintaining attention for 2 hours, working in coordination with

others, performing at a consistent pace, getting along with co-workers, responding

to changes in routine work setting, and traveling in unfamiliar places. (Id.) He

noted, however, that Plaintiff had only mild limitations in maintaining social

functioning and performing activities of daily living. (A.R. 924.) Dr. Stiles also

stated Plaintiff had suffered three or more episodes of decompensation. (Id.)

      Dr. Stiles December 2018 letter stated that Plaintiff struggles with

intermittent exacerbations of her PTSD, and has not been able to develop adequate

coping skills to function with day-to-day stressors, despite regular care and

multiple medication trials. (A.R. 2104.) He explained that Plaintiff has difficulty

trusting others, especially males, due to her trauma history. (Id.) He noted that

                                          9
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 10 of 21



Plaintiff is often scattered and has trouble concentrating, and it can be difficult to

redirect her focus to the topics of discussion during her appointments. (Id.) He

stated she can have rapid mood swings, and become angry and irritable quite

easily. (Id.) Dr. Stiles opined that due to her ongoing PTSD exacerbations,

anxiety and depression, Plaintiff would be unable to maintain a regular work

schedule. (A.R. 2105.) He stated she may be able to get to work and perform on

some days, but would be too much for her to regularly maintain a work schedule.

(Id.) Dr. Stiles further indicated that very little stress can exacerbate Plaintiff’s

mental health conditions and lead to decompensation with isolation and the

inability to work consistently. (Id.)

IV.   DISCUSSION

      A.     The ALJ’s Evaluation of the Medical Opinion Evidence

      Plaintiff contends that on remand, the ALJ failed to give proper weight to

the opinions of Dr. Troy Stiles and Naomi Routen, PA-C. The Commissioner

counters that the ALJ properly re-considered the medical source evidence.

      In assessing a disability claim, an ALJ may rely on “opinions of three types

of physicians: (1) those who treat the claimant (treating physicians); (2) those who

examine but do not treat the claimant (examining physicians); and (3) those who

neither examine nor treat the claimant (nonexamining physicians).” Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995.) The Commissioner applies a hierarchy

                                           10
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 11 of 21



of deference to these three types of opinions. The opinion of a treating doctor is

generally entitled to the greatest weight. Id. (“As a general rule, more weight

should be given to the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.”); see also 20 C.F.R. § 404.1527(c)(2). “The

opinion of an examining physician is, in turn, entitled to greater weight than the

opinion of a nonexamining physician.” Lester, 81 F.3d at 830.

      If the treating physician’s opinion is not well-supported by medically

acceptable clinical and laboratory diagnostic techniques, or is inconsistent with

other substantial evidence in the record, it is not entitled to controlling weight.

Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007) (quoting Social Security

Ruling 96-2p). In that event, the ALJ must consider the factors listed in 20 C.F.R.

§ 404.1527(c) to determine what weight to accord the opinion. See Social Security

Ruling 96-2p. The factors include: (1) the length of the treatment relationship and

the frequency of examination; (2) the nature and extent of the treatment

relationship; (3) supportability of the opinion; (4) consistency of the opinion with

the record as a whole; (5) the specialization of the treating source; and (6) any

other factors brought to the ALJ’s attention that tend to support or contradict the

opinion. 20 C.F.R. § 404.1527(c)(2)(I)-(ii), (c)(3)-(6).

      To discount the controverted opinion of a treating physician, the ALJ must

provide “‘specific and legitimate reasons’ supported by substantial evidence in the

                                          11
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 12 of 21



record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); Reddick v.

Chater, 157 F.3d 715, 725 (9th Cir. 1998). The ALJ can accomplish this by setting

forth “a detailed and thorough summary of the facts and conflicting clinical

evidence, stating his interpretation thereof, and making findings.” Magallanes v.

Bowen, 881 F.2d 747, 751 (9th Cir. 1989). “The ALJ must do more than offer his

conclusions. He must set forth his own interpretations and explain why they,

rather than the doctors’ are correct.” Reddick, 157 F.3d at 725.

      Previously, the ALJ gave Dr. Stiles’ opinion “little weight,” but erred by

failing to support her reasoning for doing so. (A.R. 23; 1120-1121.) On remand,

the ALJ determined Dr. Stiles’ opinion was entitled to “some weight.” (A.R. 981-

982, 984-985.) Specifically, the ALJ determined that Dr. Stiles’ opinion regarding

the need for Plaintiff to be in a lower-stress environment to avoid exacerbation of

her mental symptoms, to avoid high pace/rate work activity, and to limit

interaction with others was supported. (Id.) Accordingly, the ALJ included

limitations in Plaintiff’s RFC to accommodate her mental restrictions. (A.R. 973.)

The ALJ also explained her reasoning for not affording Dr. Stiles’ opinion greater

weight.

      The Court finds the ALJ corrected the prior error by giving sufficiently

specific and legitimate reasons for the weight she assigned to Dr. Stiles’ opinion,

which are supported in the record. The ALJ pointed to specific portions of Dr.

                                         12
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 13 of 21



Stiles’ opinion that were inconsistent with the medical record, with his own

treatment notes, and with Plaintiff’s activities. These were legitimate basis for

discounting his opinion. See e.g. Hughley v. Colvin, 628 F. App’x 519, 520 (9th

Cir. 2016) (an ALJ may afford a medical opinion less weight on the basis that it is

inconsistent with the medical record as a whole); 20 C.F.R. § 416.927(c)(4)

(same); Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (holding an ALJ

may reject a treating physician’s opinion on the basis that a conflict exists between

the treating physician’s opinion and the physician’s notes); and Rollins v.

Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (an ALJ may reject a doctor’s

opinion that is inconsistent with a claimant’s daily activities).

      For example, the ALJ stated Dr. Stiles’ November 2014 medical source

statement described Plaintiff as having three or more episodes of decompensation

within the previous 12 months, but there was no medical evidence showing

Plaintiff had decompensated at any time from her alleged onset date forward.

(A.R. 981.) Similarly, the ALJ found Dr. Stiles’ December 2018 opinion – that

very little stress could lead to decompensation with isolation – was not supported

because the medical records did not reflect any episodes of decompensation. (A.R.

984.) The ALJ’s observations are supported by the record.

      The ALJ further explained that Dr. Stiles’ December 2018 opinion regarding

Plaintiff’s scattered thinking, mood swings, and inability to concentrate and stay on

                                          13
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 14 of 21



task were generally inconsistent with the observations of examining physician, Dr.

Mary Kay Bogumill, and with the mental status examination findings reported in

his treatment notes. (A.R. 984-85.) The record supports the ALJ’s finding. Dr.

Bogumill examined Plaintiff on June 14, 2018. (A.R. 1281-87.) Dr. Bogumill

noted Plaintiff’s thoughts were coherent and logical, she was alert and normally

attentive, and she interacted in a socially appropriate manner. (A.R. 1284.) Dr.

Bogumill’s testing revealed Plaintiff had “low average” attention and

concentration, but did not have significant difficulty understanding information,

although she may have some difficulty remembering. (A.R. 1285-1286.) Further,

as the ALJ pointed out, Dr. Stiles’ narrative descriptions discussed a variety of

symptoms, but his and Ms. Routen’s mental status examinations were generally

benign and noted that Plaintiff was appropriate in her appearance, had good eye

contact, normal speech, generally intact memory, was cooperative, had goal-

directed, logical thought process, and intact insight and judgment. (See A.R. 681-

697; 806-820; 1702-1780.) Similarly, other treatment providers throughout the

record generally described Plaintiff as alert, oriented, cooperative, and typically in

no acute distress, aside from occasionally noting she was anxious. (See generally

A.R. 257-676; 749-793; 798-805; 821-919; 1290-1687; 1783-1864; 1919-2090.)

      The ALJ further noted that Dr. Stiles opined Plaintiff was seriously limited

in her ability to travel in unfamiliar places. (A.R. 982.) The ALJ found this

                                          14
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 15 of 21



specific portion of his opinion “significantly less persuasive” because it was

inconsistent with Plaintiff’s ability to travel cross-country. (Id.) Likewise, the

ALJ found Dr. Stiles’ opinion that Plaintiff gets overwhelmed outside of her home

was inconsistent with Plaintiff’s ability to obtain legal guardianship of a young

child, and to travel to Virginia multiple times, at least once independently. (A.R.

984.) The ALJ’s reasoning is supported by the evidence in the record. (See A.R.

1007-08; 1011; 1028.)

      Accordingly, the Court finds the ALJ did not err in considering Dr. Stiles’

opinion on remand.2 With regard to Ms. Routen, the Court notes that she did not

provide an independent opinion regarding Plaintiff’s limitations, but rather co-

signed the December 5, 2018 letter authored by Dr. Stiles. Accordingly, for the

same reasons the Court finds the ALJ adequately explained the weight assigned to

Dr. Stiles’ opinion, the Court finds no error with regard to Ms. Routen.

///


2
  Previously, the Court found the ALJ erred by failing to address the factors set out
in 20 C.F.R. § 404.1527(c)(2-6) in determining how much weight to afford Dr.
Stiles’ opinion. (A.R. 1121.) On remand, the ALJ did not reference 20 C.F.R. §
404.1527 or directly address the factors. The ALJ did, however, thoroughly
discuss Dr. Stiles’ records and opinions, and in so doing touched on each of the
factors. The Court also found the ALJ erred by failing to consider Plaintiff’s
ability to afford therapy and medication. (A.R. 1121; 1126-28.) On remand, the
ALJ no longer cited Plaintiff’s failure to participate in therapy or take her
medication as a reason to discredit her testimony or Dr. Stiles’ opinion. The Court
finds any error in following the remand order, is therefore harmless.

                                          15
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 16 of 21



      B.     The ALJ’s Credibility Determination

      Plaintiff next argues that the ALJ’s credibility determination on remand was

erroneous because the ALJ still failed to provide specific clear and convincing

reasons for rejecting her testimony. The Commissioner counters that the ALJ

reasonably evaluated Plaintiff’s credibility.

      The credibility of a claimant’s testimony is analyzed in two steps. Vasquez

v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine

whether the claimant has presented objective evidence of an impairment or

impairments that could reasonably be expected to produce the pain or other

symptoms alleged. Id. Second, if the claimant meets the first step, and there is no

affirmative evidence of malingering, the ALJ may reject the claimant’s testimony

only if she provides “specific, clear and convincing reasons” for doing so. Id. “In

order for the ALJ to find [the claimant’s] testimony unreliable, the ALJ must make

‘a credibility determination with findings sufficiently specific to permit the court to

conclude that the ALJ did not arbitrarily discredit claimant’s testimony.’” Turner

v. Commissioner of Soc. Sec. Admin., 613 F.3d 1217, 1224 n.3 (9th Cir. 2010).

“General findings are insufficient; rather, the ALJ must identify what testimony is

not credible and what evidence undermines the claimant’s complaints.” Reddick v.

Chater, 157 F.3d at 722 (quoting Lester, 81 F.3d at 834)).

///

                                          16
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 17 of 21



      To assess a claimant’s credibility, the ALJ may consider (1) ordinary

credibility techniques, (2) unexplained or inadequately explained failure to seek or

follow treatment or to follow a prescribed course of treatment, and (3) the

claimant’s daily activities. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996);

Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989). An ALJ may also take the

lack of objective medical evidence into consideration when assessing credibility.

Baston v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).

      Here, the ALJ determined that Plaintiff’s medically determinable

impairments could reasonably be expected to cause her symptoms, and there is no

argument that Plaintiff is malingering. Therefore, the ALJ was required to cite

specific, clear and convincing reasons for rejecting Plaintiff’s subjective testimony

about the severity of her symptoms. The Court finds the ALJ did so on remand.

      The ALJ found there was “considerable inconsistency” regarding Plaintiff’s

statements about the limiting effects of her anxiety and panic attacks. (A.R. 976.)

The ALJ noted that Plaintiff reported having such severe anxiety that she never

drives when travelling cross-country, and she has trouble driving even in town, to

the point that she vomits from the thought of leaving her house. (A.R. 976-977.)

The ALJ contrasted this with Plaintiff’s acknowledgment that she was able to

borrow a car and drive to Virginia on her own in an emergency when her mother

was diagnosed with cancer. (A.R. 975, 977.) The ALJ also noted that Plaintiff

                                         17
        Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 18 of 21



reported to Ms. Routen in January 2018 that she was caring for her cousin’s nine-

year-old child and “constantly having to take him places” and keep up with his

busy schedule, indicating a frequent ability to drive and leave her home. (A.R.

977.) The ALJ further found that Plaintiff’s statements about her level of isolation

(i.e., limiting herself to a small room and fearing going outside and even larger

spaces within her home), was inconsistent with Plaintiff’s acknowledged ability to

perform her own grocery shopping, and medical records that indicated Plaintiff had

spent time at a beach in Virginia. (A.R. 979-80.) The ALJ stated she believed

Plaintiff experiences pain and mental health issues, and receives help from friends

and family. (A.R. 977.) But the ALJ found the extent of Plaintiff’s claimed

limitations was inconsistent with the fact that she had been granted legal

guardianship of her cousin’s ten-year-old child. (Id.) The ALJ found it highly

unlikely that an individual with the level of disability claimed by Plaintiff would

have been granted guardianship. (Id.) The ALJ’s observations are supported by

the evidence in the record (A.R. 1011-13; 1027-28; 1675; 1767), and are a

legitimate reason for discounting a claimant’s testimony. See Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (stating an ALJ may discount a

claimant’s subjective complaints when they are inconsistent with the claimant’s

activities).




                                         18
       Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 19 of 21



      The ALJ also found that although Plaintiff sought a significant amount of

medical treatment for various conditions, the treatment records generally indicated

Plaintiff’s systems were within normal limits, and there was minimal evidence of

progressive loss of functioning. (A.R. 978-79.) The ALJ also found that

Plaintiff’s ability to venture into the ocean in waves that were strong enough to lift

her up and drop her on the sand in early 2018, was inconsistent with her allegations

regarding progressive loss of physical functioning. (A.R. 979.) There is support

for the ALJ’s conclusions in the evidence in the record. (A.R. 257-676; 749-793;

798-805; 821-919; 1290-1687; 1783-1864; 1919-2090.)

      In sum, although this Court may not have evaluated the evidence in the same

way as the ALJ, the Court may not substitute its own interpretation of the evidence

for the ALJ’s interpretation. Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002) (stating that as long as the ALJ’s credibility finding is supported by

substantial evidence in the record, the court “may not engage in second-guessing.”)

      The Court therefore finds the ALJ’s credibility determination on remand is

properly supported by specific, clear and convincing reasons.

      C.     The ALJ’s Failure to Incorporate Impairments into Hypothetical
             Questions Posed to the Vocational Expert.

      Finally, Plaintiff argues the ALJ failed to incorporate all of her severe

impairments into the hypothetical questions posed to the vocational expert. The


                                          19
          Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 20 of 21



Commissioner argues the ALJ’s hypothetical questions appropriately included only

the limitations the ALJ found credible and supported by substantial evidence.

      Hypothetical questions posed to the vocational expert must set out all the

limitations and restrictions of the particular claimant. Embrey v. Bowen, 849 F.2d

418, 422 (9th Cir. 1988). “The testimony of a vocational expert ‘is valuable only

to the extent that it is supported by medical evidence.’” Magallanes, 881 F.2d 747,

756 (9th Cir. 189) (quoting Sample, 694 F.2d 639, 644 (9th Cir. 1982)). If the

assumptions in the hypothetical are not supported by the record, then the

vocational expert’s opinion that the claimant has a residual working capacity has

no evidentiary value. Embrey, 849 F.2d at 422

      As discussed above, the Court has determined the ALJ adequately supported

her reasons for discounting the medical source evidence and Plaintiff’s testimony.

Accordingly, the hypotheticals the ALJ relied on properly accounted for all of

Plaintiff’s limitations that the ALJ found credible and supported by evidence in the

record.

      Therefore, the Court finds the ALJ’s determination at step five is supported

by substantial evidence.

///

///

///

                                        20
      Case 1:19-cv-00068-TJC Document 14 Filed 10/14/20 Page 21 of 21



V.   CONCLUSION

     Based on the foregoing, IT IS ORDERED that the Commissioner’s

decision denying benefits is AFFIRMED, and Plaintiff’s motion for summary

judgment (Doc. 11) is DENIED.

IT IS ORDERED.

     DATED this 14th day of October, 2020.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge




                                     21
